            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

FROILAN REYES
ADC #155527                                                  PLAINTIFF

v.                      No. 4:17-cv-762-DPM-PSH

DAVID B. WARNER, MD, UAMS; and
SHARYN RHODER, APN, North Central Unit                    DEFENDANTS

                                  ORDER
     1. On de nova review, the Court adopts Magistrate Judge Harris's
thorough partial recommendation, NQ 111, and overrules Reyes's
objections, NQ 112.   FED.   R. Crv. P. 72(b)(3).   The Court understands
Reyes' s frustration and the difficulty the language barrier created in
exhausting his claims. But the law on exhaustion is strict; and there
is no "special circumstances" exception to the exhaustion requirement.
Ross v. Blake, 136 S. Ct. 1850, 1862 (2016).
     2. Dr. Warner's motion for summary judgment, NQ 100, is
granted. Reyes' s claims against him are dismissed without prejudice.
Rohder's motion for summary judgment, NQ 97, is partly granted and
partly denied.    Reyes' s claim that Rohder wouldn't refer him to an
optometrist goes forward. His remaining claims against Rohder are
dismissed without prejudice.
      3. Reyes's embedded motion for appointed counsel, NQ 112, is
denied without prejudice. As Magistrate Judge Harris has previously
noted, neither the facts nor the claims are complex enough to warrant
appointed counsel at this stage. NQ 6 & NQ 24; Plummer v. Grimes,
87 F.3d 1032, 1033 (8th Cir. 1996). But if any claims proceed to trial,
then the Court will appoint counsel to assist Reyes at that point.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge




                                  -2-
